Citation Nr: 0321303	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the veteran's claim for 
service connection.
 
The Board notes that a substantive appeal, VA Form 9 (Appeal 
to the Board of Veterans' Appeals), for the veteran's claim 
for a skin disorder on the basis of Agent Orange exposure was 
filed in January 1995, and that the applicable laws and 
regulations have changed.  Where the law or regulations 
change while an appeal is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In this case, the RO did not notify the veteran of 
the change in regulation or consider the veteran's service 
connection claim for a skin disorder, to include as secondary 
to Agent Orange exposure under both the former and revised 
laws and regulations.  However, the new criteria for 
evaluating Agent Orange claims are generally more favorable 
to the veteran.  As such, the Board finds that notice of the 
change in the law is not necessary, and that the Board 
retains jurisdiction over this issue.  


REMAND

The veteran claims entitlement to service connection for a 
skin disorder, to include as secondary to Agent Orange 
exposure.  A review of the record leads the Board to conclude 
that additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, notice of the veteran's rights 
and responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the veteran in the development 
of his claim for service connection for a skin disorder, was 
not provided by the RO, as the VCAA was not yet enacted at 
the time of the issuance of the statement of the case.  As a 
consequence, the veteran's claim for service connection for a 
skin disorder, to include as secondary to Agent Orange 
exposure, was certified to the Board without the veteran 
being given appropriate notice of his rights and 
responsibilities, and VA's responsibilities under the VCAA.

However, a portion of the regulations implementing the VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit specifically found that, under the statute, a 
claimant has one year in which to submit additional evidence 
and argument in support of his or her claims following notice 
of the VCAA as opposed to only thirty days as set forth in 
the regulations at 38 C.F.R. § 19.9(a)(2)(ii).  Accordingly, 
that portion of the regulations limiting a veteran's response 
time to thirty days, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalidated.  See Disabled American Veterans, et. al. v. 
Principi, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Therefore, the veteran's claim for service connection for a 
skin disorder, to include as secondary to Agent Orange 
exposure, must be remanded to the RO to ensure that the 
veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of the VA are met.

Additionally, a review of the record discloses that, pursuant 
to authority provided by 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional evidentiary development in this 
case, including obtaining an additional VA examination, in 
July 2003.  However, as the previously mentioned decision by 
the Federal Circuit held, 38 C.F.R. § 19.9(a)(2) is invalid 
because it permits the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration of that evidence.  See Disabled American 
Veterans, et. al. v. Principi, supra.  The Federal Circuit 
explained that, when the Board obtained and considered 
evidence that was not before the RO, an appellant has no 
means to obtain one review on appeal to the Secretary, 
because the Board is the only appellate tribunal under the 
Secretary.  While the evidence obtained by the Board, namely, 
the results of the veteran's VA examination, cannot be 
considered by the Board as an initial matter, the Board finds 
this to be moot, as the VA examination provided pursuant to 
the Board's October 2002 development request was 
insufficient, and cannot fairly be used to adjudicate the 
veteran's claim.  

In this regard, the Board notes that the October 2002 VA 
examination request, with regard to the veteran's claim of 
service connection for a skin disorder, to include as 
secondary to Agent Orange, asked the relevant VA examiner to 
provide a list of all present diagnoses and to indicate 
whether any of the diagnosed disorders were causally or 
etiologically related to the veteran's service, including 
whether the disorders were incurred or aggravated as a result 
of Agent Orange exposure.  The examiner was also requested to 
state a rationale for all opinions offered.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to 
different disabilities in the absence of medical evidence 
which does so).  See also Brady v. Brown, 4 Vet. App. 203, 
206 (1993) (a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.").  

However, despite specific instructions from the Board to the 
VA examiner, the examination report failed to provide 
adequate diagnoses, nor did the examiner provide an opinion 
as to the cause or etiological basis for the veteran's skin 
disorder.  Likewise, the VA examiner failed to discuss 
whether the veteran's current skin disorders, if any, are 
related to any Agent Orange or other conditions to which the 
veteran may have been exposed during service.  Therefore, the 
Board finds that the veteran should be afforded a VA 
examination in order to determine the nature and etiology of 
the veteran's current skin disorders, if any, including 
whether these disorders are causally or etiologically related 
to any Agent Orange or other conditions to which the veteran 
may have been exposed during his service.  As such, the Board 
finds that a remand to the RO for a new VA examination is 
required in order to ensure that the veteran is afforded 
fairness in the adjudicative process.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c) (VA has an affirmative duty 
to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

3.   Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded a VA dermatology 
examination to determine the nature, 
severity, and etiology of the veteran's 
current skin disorders, if any, including 
any skin disorder associated with any 
Agent Orange exposure that he may have 
had in service.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including obtaining 
information as to the veteran's medical, 
occupational, and recreational history 
following his service.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner is also requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any current skin 
disorder is causally or etiologically 
related to the veteran's period of active 
service, including any conditions of 
service as reported by the veteran, 
taking into consideration the veteran's 
medical, occupational, and recreational 
history prior to and since his active 
service.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2002), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
indicate that he or she has reviewed the 
claims folder.

4.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




